NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 27, 2021*
                                 Decided May 28, 2021

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge


No. 20-2270

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of
                                                Indiana, Indianapolis Division.

      v.                                        No. 1:18-cr-00266-JRS-MJD-01

DEVAN D. EVANS,                                 James R. Sweeney II,
    Defendant-Appellant.                        Judge.

                                       ORDER

       Devan Evans, a federal prisoner, pleaded guilty in October 2019 to possessing
marijuana with intent to distribute, 21 U.S.C. § 841(a)(1), and carrying a firearm in
relation to a drug-trafficking crime, 18 U.S.C. § 924(c)(1). His plea agreement included a
broad waiver in which he “expressly agree[d] not to contest, or seek to modify, [his]
conviction or sentence … in any later legal proceeding, including but not limited to, an
action brought under 18 U.S.C. § 3582.” Nevertheless, six months later Evans moved for


      *We granted the parties’ joint motion to waive oral argument, and the appeal is
submitted on the briefs and the record. FED. R. APP. P. 34(a)(2)(C).
No. 20-2270                                                                        Page 2

compassionate release under § 3582(c)(1)(A)(i), arguing that his health conditions
placed him at heightened risk of serious illness if he contracted Covid-19. The
government argued that he waived the right to bring such a motion in his plea
agreement, but the district judge ignored the waiver and denied Evans’s motion on the
merits, concluding that his release would endanger the public.

       Evans appeals, and the government reasserts its waiver argument. We agree that
the waiver in Evans’s plea agreement covers his compassionate-release motion and is
enforceable. In United States v. Bridgewater, 995 F.3d 591 (7th Cir. 2021), we held that a
similarly worded waiver of “the right to seek modification of or contest any aspect of
the conviction or sentence” extended to compassionate-release motions under
§ 3582(c)(1)(A). Id. at 593. We reiterated that such waivers must be enforced, even when
unforeseen circumstances like the Covid-19 pandemic arise after the plea agreement
was made. Id. at 596, 600. Pursuant to the agreement, the government dismissed the
third charge of felon in possession of a firearm, 18 U.S.C. § 922(g)(1), so Evans has
already reaped the benefit of his waiver, Bridgewater, 995 F.3d at 602.

      Because Evans waived the right to bring a compassionate-release motion, the
appeal is DISMISSED.